Citation Nr: 0830494	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-23 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder, diagnosed as calcaneal bony spurs and deformity of 
the first medial sesamoid bone. 

2.  Entitlement to service connection for disability 
manifested by left ankle pain, to include as secondary to a 
left foot disorder or as residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel




INTRODUCTION

The veteran had active service from March 1969 until March 
1973. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1.  An in-service fractured left ankle (distal fibula) did 
not result in a chronic left foot disorder.

2.  A left foot disorder was not shown for many years after 
service separation, and is not related to active service. 

3.  Residuals of a left ankle injury are not currently shown.


CONCLUSIONS OF LAW

1.  A left foot disorder, diagnosed as calcaneal bony spurs 
and deformity of the first medial sesamoid bone, was not 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303 (2007).

2.  Disability manifested by left ankle pain was not incurred 
in or aggravated by active service, and is not proximately 
due to or the result of a service-connected disease or 
injury; chronic residuals of a left ankle injury are not 
currently shown. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 
(West 2002); §§ 3.102, 3.159 (as amended), 3.303, 3.310 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.

For clarification purposes, the Board notes that the veteran 
fractured his left ankle (distal fibula) in July 1971 while 
on active duty.  He received treatment and the fracture was 
noted to be healing well.  When he filed a claim for benefits 
in May 2005, he initially claimed a right foot injury, which 
was later changed to both feet and his right leg.  After the 
claim for a left foot condition was denied, he amended the 
claim to include "left foot injury adjunct [left] ankle 
pain," among other things.

A May 2006 X-ray report of the left foot revealed calcaneal 
bony spurs, and a deformity of the first medial sesamoid bone 
consistent with an old fracture.  There were no other acute 
fractures or dislocations and the other joint spaces were 
maintained.  

For definitional purposes only, calcaneal relates to the heel 
bone.  See Stedman's Medical Dictionary, 26th.  Moreover, the 
sesamoid bones of the feet are located on the underside of 
the front of the foot near the big toe (essentially on the 
ball of the foot behind the big toe joint).  Neither of these 
areas are located in or around the ankle.

Because these areas are anatomically distinct areas (the ball 
of the foot, the heel of the foot, and the ankle), the Board 
will consider the claim of a left foot disorder to be 
separate from a claim for residuals of a left ankle 
injury/left ankle pain.

Left Foot Disorder

Service treatment records fail to demonstrate any complaints 
or treatment referable to a foot disorder. The Board 
acknowledges that the veteran sought treatment in service for 
a fractured ankle (distal fibula), following a July 1971 
accident; however, treatment for a foot disorder, separate 
from the broken left ankle was not noted.  

Just prior to discharge, the veteran indicated in an October 
1972 report of medical history that he had foot trouble, 
however, upon examination his feet were normal.  As such, the 
service treatment records fail to demonstrate that a chronic 
left foot disorder was incurred in active service. 

Post-service evidence does not reflect complaints or 
treatment for a left foot disorder until 2003, some 30 years 
following service, when he reported a six month history of 
stiffness of the hands, arms, shoulders, and feet.  And, as 
noted above, X-ray evidence reflected calcaneal bony spurs 
(in the heel area) and a deformity of the first medial 
sesamoid bone of the left foot (in the ball of the foot area) 
in May 2006.

The evidence also shows that orthotics were ordered for 
painful dorsal bunions (inflamed bursa of the first 
metatarsophalangeal joint) in 2006, more than 30 years 
following service.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board has considered the statements of the veteran that 
his left foot disorder began while he was in active duty.  In 
this regard, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board has weighed the statements of the veteran against 
the absence of documented complaints or treatment for 30 
years following active duty discharge and finds his more 
current recollections as to symptoms reportedly experienced 
in the past and made in connection with a claim for benefits 
as less probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements. 

Moreover, the Board finds that the competent evidence does 
not otherwise show that the currently-diagnosed left foot 
disorder is causally related to the veteran's active service.  
Although a May 2006 X-ray showed "calcaneal bony spurs. 
Deformity first medial sesamoid bone consistent with old 
fracture . . .," the report did not indicate that the "old 
fracture" occurred during active service.  

In fact, a January 2007 addendum to a November 2006 VA 
examination report noted that "it is less likely than not 
that his current foot problem is related to injury in the 
military service."  As such, the weight of the evidence is 
against establishing a relationship between the veteran's 
current foot disorder (calcaneal bony spurs, deformity of 
sesamoid bone) and active duty.  

The Board has also considered the statements of the veteran 
asserting a relationship between his currently-diagnosed foot 
disorder and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The veteran contended in a January 2007 statement in support 
of his claim that his "left ankle was clearly broken while 
on active duty in the military service.  And the military 
doctors are the ones who put the short leg casts on left leg.  
Yes, this is an old injury but when x-ray'd it clearly shows 
calcaneal bony spurs."  

In this statement, the veteran is attempting to establish a 
relationship between his in-service ankle fracture and X-ray 
evidence of calcaneal bony spurs.  However, the medical 
evidence and basic medical principles do not support such an 
assertion.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings than to the veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony). 

In sum, the Board acknowledges that the veteran has a current 
diagnosis of a left foot disorder.  However, because there 
was no left foot disorder shown in service or for years 
thereafter, and in light of the absence of a medical nexus 
between his current complaints and active duty, the appeal is 
denied. 

Disability Manifested by Left Ankle Pain

The veteran additionally claims that he suffers from left 
ankle pain secondary to a left foot disorder.  To the extent 
that he contends that left ankle pain is due to a left foot 
disorder, the claim for secondary service connection fails 
because a left foot disorder is not service-connected.  
Because he is not service-connected for the underlying 
condition claimed, there can be no reasonable claim on a 
secondary basis under the provisions of 38 C.F.R. § 3.310 
(2007) and Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board now turns to whether service connection is 
warranted on a direct basis.  As previously mentioned, the 
veteran fractured his left ankle in July 1971.  The initial 
X-ray report reflected a nondisplaced fracture.  In August 
1971, it was noted to be healing.  In January 1973, there was 
no fracture seen.  The separation examination revealed a 
normal clinical evaluation of his lower extremities and feet.  
As such, the service treatment records fail to demonstrate 
that a chronic left ankle disorder was incurred in active 
service. 

The post-service evidence reflects treatment for "foot 
pain" as early as August 2003.  In a November 2006 VA 
examination, the examiner reported that the veteran had no 
tenderness or swelling of the ankle.  The examiner further 
noted that "at this time, without any hard evidence of 
arthritis of the ankle, it is the examiner's opinion that it 
is less likely than not that his current problem is related 
to his injury in military service."  An X-ray taken at that 
time indicated "intact ankle mortise.  No fracture or 
dislocation." 

Although subjective complaints made by the veteran as to a 
painful left ankle are noted, no objective evidence in the VA 
examination confirmed these complaints.  Specifically, the 
examiner concluded that "he can dorsiflex 20 degrees and 
plantarflex 15 degrees without pain.  He has 15 degrees of 
inversion and eversion without pain . . . with repetitive 
motion there is no change in coordination, fatigue, 
endurance, or pain level of the ankle or foot."  

As such, the evidence does not show a chronic left ankle 
disorder.  In essence, while the veteran has reported left 
ankle pain, there is no competent evidence of pathology 
(disease or injury) that would account for his complaints.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001) (pain cannot be compensable without an in-service 
disease or injury to which the pain can be connected by 
competent evidence).  Such a "pain alone" claim must fail 
when there is no sufficient showing that pain derives from an 
in-service disease or injury.  

Therefore, the claim of entitlement to service connection for 
disability manifested by left ankle pain must fail.  Indeed, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In sum, the evidence of record does not support a grant of 
service connection for a left ankle disorder. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in August 2005 and July 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decisions in these matters.  The letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records. Additionally, a specific VA 
medical opinion pertinent to the issues on appeal was 
obtained in November 2006, and supplemented with a January 
2007 addendum.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left foot disorder, diagnosed as 
calcaneal bony spurs and deformity of the first medial 
sesamoid bone, is denied. 

Service connection for disability manifested by left ankle 
pain, to include as secondary to a left foot disorder or as 
residuals of a left ankle injury, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


